DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive. 	
Applicant presents that “Hudlemeyer does not describe in any way determining 3D coordinates of anything” (p. 7), and specifically that Hudlemeyer does not teach:
Positioning a targeting device with an endpoint contacting a reference point whose 3D position is to be determined
Measuring the 3D coordinates of scanning target of a targeting device
Calculating the 3D coordinates of an endpoint of a targeting device
Hudlemeyer teaches a laser alignment system and method of aligning measuring points relative to a target tracking. This is accomplished by spherically retroreflective laser tracker targets (SMRs) being coupled to an artifact such that positioning and holding the SMRs in a particular configuration is accomplished by moving the artifact to, and holding the artifact in, a particular orientation. 
Fig. 1 and 9A-D illustrate the artifact 100, fig. 15C illustrates three SMRs 70 on accessory 60, and fig. 1 illustrates relationship between artifact 100 and accessory 60. Par. 0108-0109 teach that the artifact 100 is constrained in six degrees of freedom, which together define a three dimensional coordinate system. A calibrated artifact includes a measuring point on or near each end of the artifact, such that the artifact is positioned and oriented so as to move the measuring points to various locations and orientations relative to the laser tracker. The measuring points are initially displaced a known distance from each other, the known distance being a reference length. A measurement is conducted to 
Therefore, Hudlemeyer does teach a) positioning a targeting device (via artifact 100) with an endpoint contacting a reference point whose 3D position is to be determined (via the three dimensional coordinates defined by the six degrees of freedom of the artifact and thus the reference and measurement points); b) measuring the 3D coordinates of scanning targets of a targeting device (via determining the three dimensional coordinates of the reference and measurement points defined by the six degrees of freedom of reference and measurement points on the artifact); and c) calculating the 3D coordinates of an endpoint of a targeting device (via determining the position of an endpoint of the artifact defined by the six degrees of freedom of the artifact).
Additionally, measurement of objects beyond that which is required for calibration is described in pars. 0003-0012. That is to say, after calibration, a laser tracker is known in the art to determine the three dimensional coordinates of any desired point on an object in an environment. Therefore, a person of ordinary skill in the art would find obvious, that upon consideration of the three dimensional coordinate system as defined by the six degrees of freedom of the artifact disclosed by Hudlemeyer, the three dimensional coordinates of any desired reference or measurement point can be determined therefrom. The metes and bounds of claim language as set forth is thus met by the disclosure of Hudlemeyer and the knowledge of a person having ordinary skill in the art.
Applicants remarks pertaining to the remaining claims are met by the explanation provided above.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudlemeyer (US 2016/0011303).
Claim 1 and claims 6 and 11 mutatis mutandis: Hudlemeyer teaches a method of determining 3D coordinates of a reference point, the method comprising: 
positioning a targeting device, the targeting device comprising (i) an elongated rigid rod having an end point, (ii) a first scanning target affixed to the rod such that the rod is aligned with a center point of the first scanning target, and (iii) a second scanning target affixed to the rod such that the rod is aligned with a center point of the second scanning target, the targeting device positioned such that the end point contacts the reference point [0027; 0124 (via target spheres 50)]; 
scanning the targeting device [at least 0027]; 
determining, using scan data from the scanning of the targeting device, (i) 3D coordinates of the center point of the first scanning target and (ii) 3D coordinates of the center point of the second scanning target [at least 0027; and 0020, 0021, 0102 and 0108 teach three to six degrees of freedom of the artifact, and thus the target spheres, and thus the center points. A person of ordinary skill in the art would find obvious the ability to define a coordinate system and determine 3D coordinates of a desired point therefrom]; and 
calculating 3D coordinates of the end point based on (i) the 3D coordinates of the center point of the first scanning target, (ii) the 3D coordinates of the center point of the second scanning target, (iii) a distance between the center point of the first scanning target and the end point, and (iv) a distance 
The combination of embodiments cited herein would be obvious to a person of ordinary skill in the art because Hudlemeyer describes alternative system configurations.
Claims 5, 10, 15: Hudlemeyer teaches this limitation at least at 0124 (target spheres 50).
Claims 2, 3, 7, 8, 12, 13: Hudlemeyer teaches these limitations at least at 0123.
Claims 4, 9, 14: Hudlemeyer teaches these limitations at least at 0121, in combination with the citations and reasoning set forth in the rejection of independent claims 1, 6, 11 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAMANTHA K. ABRAHAM
Primary Examiner
Art Unit 3645



/SAMANTHA K ABRAHAM/Primary Examiner, Art Unit 3645